﻿I should like first of all, Sir, to voice my heartfelt congratulations to Mr. von Wechmar on his unanimous election to the lofty post of President of this session of the General Assembly. I am convinced that with his vast experience of the United Nations he will guide the work of the thirty-fifth session of the Assembly to fruitful results.
181.	I should like to take this opportunity to pay a tribute to his eminent predecessor, Mr. Salim Ahmed Salim, who conducted the work of the last session of the Assembly with skill and devotion.
182.	Permit me also to express the great appreciation of my delegation to Mr. Kurt Waldheim, Secretary-General of the United Nations, for his tireless efforts to promote the attainment of the purposes and principles of the Charter of the United Nations.
183.	The thirty-fifth session of the General Assembly has opened at a time when the new Disarmament Decade has begun and on the eve of the Development Decade which we hope will mark a new era that will bring humanity peace, justice and progress. The present session will also observe the twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, an historic declaration which is due to the fortunate initiative taken by the Soviet Union and one which marked a decisive turning point in the heroic struggle of peoples of several countries in our world to bring about their emancipation. On this occasion we welcome with joy to the United Nations Zimbabwe, which has just recovered its independence, the fruit of a long struggle full of sacrifices. We also welcome the admission of Saint Vincent and the Grenadines to our Organization.
184.	The decade just ended has left us with a positive balance-sheet of the struggle of peoples for their liberation. The historic victory of the peoples of Laos, Kampuchea and Viet Nam represents a decisive stage in the bankruptcy of the policy of aggression and expansionism of imperialism and international reaction. The victory of the peoples of Angola, Mozambique and the recent victory of the people of Zimbabwe in Africa have further strengthened the determination of those still subjected to oppression, colonial domination and anti-democratic regimes to continue their struggle.
185.	The victory of the April 1978 revolution in Afghanistan ushered in a new era of profound political, economic and social changes leading to democracy and progress for the Afghan people. The victory of the Iranian people put an end to Iran's long dependence on American imperialism and to the backward feudalist regime that had held sway for centuries. The victory of the people of Nicaragua set a brilliant example for the struggle of the peoples of Latin America against the Fascist dictatorial regimes in that continent. The great victory of 7 January 1979 of the people of Kampuchea and the victorious resistance of the Vietnamese people against Chinese aggression in February 1979 have inflicted an ignominious defeat on the expansionist and hegemonist policy of the leaders of Peking in collusion with the imperialists.
186.	The decade just ended has also provided us with numerous proofs that, despite their successive defeats, the forces of imperialism and international reaction are still bent on perpetuating the old, retrograde political and economic order, indulging in the frenetic arms race, creating tensions and hotbeds of war and interfering in the internal affairs of States. However, a glance at the international situation since the last session of the General Assembly enables us to state that it has undergone a positive evolution towards peace, national independence, democracy and social progress.
187.	Nevertheless, the imperialist circles and the forces of international reaction have tried to revive the climate of the cold war and to sabotage the peaceful development of peoples. This dangerous attempt, unless it is countered, may well challenge the cause of peace and international security and plunge the world into a new disaster. The peoples of the world must redouble their vigilance and act energetically to suppress this negative trend and guarantee peace and security to mankind.
188.	In South-East Asia, after the brilliant victory won by force of arms over the American imperialists, the three peoples of Indo-China, instead of being able to enjoy their new-found peace and independence, are now faced with the danger of aggression and expansion.
189.	The leaders of Peking have for some time now been pursuing towards the three countries of Indo-China an openly hostile policy aimed at sabotaging peace and the building of socialism in those countries and at dominating them and using them as a bridge-head for their expansionist designs in South-East Asia. In order to achieve their evil purposes, they have tried, in collusion with the imperialists and other reactionaries, to pit the other countries of Southeast Asia, in particular Thailand, against the three countries of Indo-China, to divide the three, Lao, Kampuchean and Vietnamese nations, to sow discord and division among each of these three peoples. These activities, which have bred tension in South-East Asia, endanger the peace and security of that part of the world.
190.	The Lao People's Democratic Republic, in joining several other countries to request the inclusion on the agenda of the present session of the item entitled "Question of peace, stability and co-operation in South-East Asia", intends to work positively to establish in that region a climate of peace and co-operation that will put an end to the tension that now prevails there. We attach great importance to the debate in the General Assembly on that item, and we hope that a positive outcome will result from it.
191.	After an anti-colonialist and anti-imperialist struggle lasting more than 30 years, the Lao people is deeply commit-ted to peace in order that it may turn to the work of national defence and construction. The three peoples, Lao, Kampuchean and Vietnamese, united in their struggle for peace and national liberation, are more than ever determined together to defend their national independence, sovereignty and territorial integrity won at the price of such great sacrifices. They are determined to defend at all costs their peaceful work to consolidate peace and stability in the region, together with all the peoples of South-East Asia. The Declaration issued at the Conference of Foreign Ministers of Laos, Kampuchea and Viet Nam, held at Vientiane on 17 and 18 July 1980, sets forth constructive and reasonable proposals that have received the increasingly active support of peace-loving countries and forces through-out the world. They reflect the will of the Lao, Kampuchean and Vietnamese peoples to live on good terms with their neighbours in South-East Asia and to seek the settlement of all questions, whether they be bilateral or of common interest to the region, through peaceful negotiations based on mutual respect for the independence, sovereignty, territorial integrity and political persuasion and on non-interference in the internal affairs of States.
192.	But it is extremely regrettable that the goodwill of the Governments of the three countries of Indo-China have come up against the obstacle set in their path by the leaders of Peking who, acting in close collaboration with the imperialists and using a group of extreme-right reactionaries in the Thai governing circles as pawns, have mounted a vast conspiracy against the peoples of Indo-China. The armed acts of provocation on the Thai-Kampuchean border in June this year, provocations which took place at the same time as the so-called "voluntary repatriation" operations of the Kampuchean refugees launched with inflammatory propaganda, the campaign of slander and denigration waged by the leaders of Peking and the extreme-right reactionaries in the governing circles of Thailand against Viet Nam and the armed acts of provocation against Laos of 14 and 15 June this year emanating from the Thai side and leading to the closing of the Thai-Lao border on the very eve of those that occurred on the Thai-Kampuchean border- all are an integral part of the aforementioned conspiracy. The peoples of Indo-China, who have suffered through many years of war against imperialist aggression, are fully aware of these manoeuvres, which are irrevocably doomed to failure.
193.	Because they fought for decades against colonialist and imperialist aggression and oppression, the peoples of Indo-China attach inestimable importance to peace and cleave to independence, freedom and the construction of a better life in their respective countries. And more especially as Laos, a country with just over 3 million inhabitants, has never been and never will be a threat to any neighbour whatsoever. That is why we have, along with Kampuchea and Viet Nam, called upon the countries of South-East Asia to work together with us for the consolidation of peace and stability in the area and for a mutually advantageous co-operation. In proposing the conclusion of bilateral or multi-lateral treaties of non-aggression and peaceful coexistence between ourselves and the countries of ASEAN and other countries in South-East Asia, the settlement of differences through peaceful means and the creation of a zone of peace and stability, the Lao People's Democratic Republic, the People's Republic of Kampuchea and the Socialist Republic of Viet Nam are convinced that such proposals provide solid bases which will lead to a genuine and lasting peace.
194.	The negative reply to these proposals only helps the manoeuvres of the imperialists and international reactionaries for maintaining the item entitled "The situation in Kampuchea" on the agenda of this session. It does not create a climate propitious for dialogue; it is an attempt to mislead world opinion regarding the real situation in Kampuchea. Their propaganda and their treacherous manoeuvres attempt to create confusion, to preserve the seat of Kampuchea in the United Nations for a criminal gang that of Pol Pot and Ieng Sary, and to interfere in the internal affairs of Kampuchea and other countries in the region, and those manoeuvres will not be able to deceive peace-loving and justice-loving peoples.
195.	The facts with regard to Kampuchea are that, after having risen en masse against the genocidal regime and after having toppled it once and for all, the Kampuchean people is now exercising its right to self-determination and has become the master of its own destiny. At the present time, under the guidance of the People's Revolutionary Council of Kampuchea, the only legitimate and legal representative of the country, it has made immense efforts to reconstruct the country and normalize its life after long years of war against imperialist aggression and three and one half years of the genocidal regime. The Kampuchean people is now in full control. Persisting in its wish to resuscitate a regime which has been condemned by the whole world and to have it represented in the United Nations, is not only contrary to the legitimate rights of the Kampuchean people and the Charter of the United Nations, but also an insult to the conscience of those peoples who are imbued with the love of peace and humanity in the world.
196.	My country, as many other countries, deems that the People's Revolutionary Council of Kampuchea must occupy its rightful place in our Organization. That Council, apart from the fact that it is the sole legitimate and legal representative of the people of Kampuchea, is constantly animated by the sincere desire to live on good terms with its neighbours and to settle all differences through peaceful negotiations.
197.	This attitude is clearly reflected in its statements and in its foreign policy. Its four-point proposal, which was endorsed by the Conference of the Foreign Ministers of Laos, Kampuchea and Viet Nam, held at Vientiane in July this year, is a just and realistic proposal which seeks to reduce tension and establish a climate of trust between Thailand and Kampuchea, as a prelude to a mutually advantageous co-operation between the peoples of those two countries. Not to take this constructive proposal seriously into consideration is not only to reject peace and stability,' the noble objectives for which the peoples of the region have ceaselessly worked, but also to fall into the trap of the expansionists and imperialists who wish to fish in troubled waters and accomplish their evil designs. This attitude is not in the interests of the peoples, nor is it in the interest of the peace and security of South-East Asia and of the world.
198.	The Republic of India, one of the founders of the non-aligned movement, which has just officially recognized the People's Republic of Kampuchea, has shown itself to have a wise and realistic policy.
199.	My country supports the just position and the conciliatory attitude of the Government of the Socialist Republic of Viet Nam, which has striven to settle through negotiations the problems between its country and the other countries of South-East Asia. My country also strongly supports the just struggle being waged by the fraternal Vietnamese people to defend its independence, sovereignty and territorial integrity against the acts of aggression, and subversion of the reactionary holders of power in China. We support the just position and the attitude of goodwill of the
Government of the Socialist Republic of Viet Nam in its efforts to settle through negotiations the disputes between that country and the People's Republic of China. We demand that the reactionary Chinese authorities immediately end all acts of hostility towards the Socialist Republic of Viet Nam and make possible the immediate opening of the third series of Sino-Vietnamese negotiations, as the Vietnamese Government has many times proposed.
200.	Since the founding of the Lao People's Democratic Republic five years ago, the Lao people have made enormous efforts in the task of our country's defence and national construction along the path of socialism which it freely chose. Our choice gave rise to a strong reaction on the part of international reactionaries and imperialists, who have throughout these five years done their utmost, at all levels, to destroy our work of peaceful reconstruction, as they are doing also in the cases of the Socialist Republic of Viet Nam and the People's Republic of Kampuchea. Notwithstanding all this, the Lao people, united as one man, has succeeded not only in safeguarding its independence, sovereignty and territorial integrity but also in achieving successes in several spheres of national construction. These successes are due to the consistent efforts of our whole people under the wise guidance of the Lao People's Revolutionary Party. They are inseparable from the militant solidarity and multifarious co-operation between the Lao people and the Vietnamese and Kampuchean peoples, the fraternal and unselfish assistance given by the Soviet Union and other socialist countries and the aid from friendly countries and international organizations, including the United Nations, to which we should like at this time to express once more our profound gratitude.
201.	The Government of the Lao People's Democratic Republic has always implemented a foreign policy of peace, independence, friendship and non-alignment, a policy of peaceful coexistence and co-operation with neighbouring countries, on the basis of respect for independence, sovereignty, territorial integrity, non-interference in internal affairs and mutual advantage. We welcome the development of special relations with the Socialist Republic of Viet Nam and the People's Republic of Kampuchea, relations of friendship and many-sided co-operation with the Soviet Union and other socialist countries, and relations becoming daily closer with friendly countries. We have developed our relations of friendship and good neighbourliness with the Socialist Republic of the Union of Burma and other countries of the region. However, we regret that our relations with Thailand, our immediate neighbour, have seriously worsened recently despite our persistent efforts to resolve questions in dispute between the two countries through peaceful negotiations and in a spirit of good neighbourliness. Notwithstanding the recent opening of a crossing point on the border by the Thai authorities, normal relations between the two countries have not yet been re-established. Only the full implementation of the joint communiques of Laos and Thailand of January and April 1979 will, in our opinion, contribute to improving the relations between the Lao and Thai peoples, who have always been good neighbours.
202.	During the past year the imperialists and reactionaries have likewise stirred up tension and created pockets of discord in other parts of the world, threatening the peace and security of peoples.
203.	In South Asia, in particular in Afghanistan, imperialists, together with international reactionaries and others, have exacerbated and continue to exacerbate the crisis by indulging in all sorts of intrigues to promote conflicts that would destroy the achievements of the April 1978 revolution of the Afghan people. We demand that an end be put to all those activities which are acts of interference in the internal affairs of the Afghan people, which is entitled to appeal to all friendly countries to defend its independence and sovereignty.
204.	We highly appreciate the legitimate and necessary assistance given by the Soviet people to the Afghan people, in accordance with the Treaty of Friendship, Good Neighbourliness and Co-operation of 5 December 1978 between the two countries as well as with the Charter of the United Nations. We staunchly support the just proposal of President Babrak Karmal designed to settle with neighbouring countries, through peaceful negotiations, all problems concerning peace and security in that region.
205.	In the Middle East, the Camp David agreements have led to a complex situation which shifts from day to day in favour of Israel's goals of expansionism and domination over neighbouring Arab territories. Ignoring universal condemnation, the Zionist leaders have ceaselessly proliferated their acts of aggression against the Arab peoples, the last of which was the Israeli decision to make the city of Jerusalem the capital of the Zionist State. Our delegation vehemently condemns that decision, which was declared null and void by the Security Council when it considered that issue. We staunchly support the struggle of the Palestinian people, under the leadership of the PLO, to recover their inalienable rights, including the right to establish an independent and sovereign State. My delegation firmly supports the struggle of the other Arab countries to recover all their territories occupied by Israel and to counter the plots of imperialism.
206.	We are in favour of respect for Lebanon's sovereignty and territorial integrity and condemn Israel's attempts to sabotage and destroy that peaceful little State.
207.	We support the Korean people in their struggle for the peaceful reunification of their homeland and for the withdrawal of United States troops stationed in South Korea. We condemn the barbaric acts of repression perpetrated by the authorities of Seoul against the South Korean population.
208.	We are profoundly concerned by the strengthening of military bases and the increase in military activities of the United States in the Persian Gulf and in the Indian Ocean, and by the creation of the so-called "rapid deployment" force to defend its allegedly vital interests. These activities constitute a serious threat to the peace and security of all peoples throughout the world. We demand that an end be put to them in order to permit progress towards the transformation of the Indian Ocean into a zone of peace, in accordance with the profound aspirations of the peoples who live on its shores.
209.	We should like to assert our unswerving support of the resolute struggle waged by the people and Government of Ethiopia against open acts of aggression by imperialist and reactionary forces to defend the independence and territorial integrity of their country.
210.	We are in favour of the full and rigorous implementation of the relevant resolutions of the United Nations on Cyprus.
211.	We support the struggle being waged by the people of Namibia, under the guidance of SWAPO, for their national independence and strongly condemn the apartheid regime for its obstinate refusal to implement United Nations decisions concerning Namibia, as well as for its criminal racist practices in South Africa.
212.	We reaffirm our solidarity with the people of the Democratic Sahraoui Arab Republic which, under the guidance of the POLISARIO Front, has been waging a resolute struggle to bring about the exercise of its basic and sacred national rights.
213.	We firmly condemn the acts of aggression perpetrated by the racist regime of Pretoria against the people of Angola and voice our full solidarity with that people, which has been courageously fighting to defend its independence and sovereignty.
214.	In Latin America the Cuban people continues to be the victim of an arbitrary blockade by the United States, and a part of its territory is still under the latter's occupation. We side with the Cuban people and demand that the United States put an end to that blockade, give back the Guantanamo base to the Republic of Cuba and stop any attempts to destabilize that part of the world.
215.	We welcome the efforts that have been expended for a year now by the people of Nicaragua to rebuild its country and to consolidate the achievements of its revolution, and we wish it even greater success in that work.
216.	Puerto Rico is still under colonial domination. Accordingly, we should like to assure the Puerto Rican people of our sympathy and support in its struggle for self-determination and independence.
217.	Likewise, we support the valiant struggle of the peoples of El Salvador and Bolivia for the full enjoyment of their democratic rights and freedoms.
218.	The people of Chile continues to be the victim of the bloody repression by the Fascist regime of Pinochet. Accordingly, we support the valiant struggle of the people of Chile to recover its genuine democratic rights and freedoms.
219.	We fully support the tenacious struggle of the peoples and Governments of Grenada, Jamaica and other countries of the region against the manoeuvres of intervention and subversion of the imperialists and their lackeys and in defence of their independence and sovereignty.
220.	The negotiations on disarmament measures are progressing too slowly, whereas the arms race is being stepped up and military expenditures for this year have exceeded the astronomical figure of $500 billion. This situation cannot go on without doing serious damage to the future of humanity. The will to engage in dialogue on disarmament and on genuine detente should prevail, and the desire to be assured of superiority in arms should be eliminated. That was the attitude that led to the Soviet-United States negotiations on strategic weapons and to the conclusion, last year, of the SALT II agreement, which was applauded by the whole world. But it is extremely regrettable that thus far the agreement has not been ratified by the United States, which does great damage to the climate of detente between East and West and has seriously affected negotiations on disarmament measures decided on at the tenth special session, which was devoted to disarmament.
221.	We highly commend the sincere efforts of the Soviet Union and the other socialist countries, the non-aligned countries and the peace-loving countries that have worked resolutely to bring a halt to the arms race and achieve general and complete disarmament under effective international control. The States parties to the Warsaw Treaty also have worked with the greatest determination to consolidate international security, strengthen detente and reduce the danger of war, both in Europe and throughout the world. The submission last May by the Soviet Union and other socialist countries of a set of peace initiatives, designed to achieve detente in the military sphere and disarmament, was a constructive act firmly supported by my delegation. Likewise, we warmly support the initiative of the Soviet Union to submit for consideration by the current Assembly, as an important and urgent matter: "Urgent measures for reducing the danger of war", and the question entitled "Historical responsibility of States for the preservation of nature for present and future generations". We hope that the debate on these items will yield positive results. We also support the efforts of the African and Arab States to make Africa and the Middle East nuclear-free zones and we deeply deplore the collaboration of certain Western countries with South Africa and Israel in the sphere of nuclear weapons. We request those countries to put an end to that collaboration, which merely fosters the proliferation of nuclear weapons.
222.	Another cause for concern for the developing countries is the protracted crisis besetting the present world economic situation, a crisis bred by the market-economy developed countries, but which has had more serious repercussions on all the developing countries, particularly the least advanced. Undeniably, this crisis stems from the unjust international economic relations at present in force. A remedy must be found. The adoption of the Declaration and Programme of Action on the Establishment of a New Inter-national Economic Order which would be more just and more equitable gave a glimmer of hope to the developing countries. But the attempts to implement the Declaration and the Programme of Action—contained in General Assembly resolutions 3201 (S-VI) and 3202 (S-VI) -have not yielded any significant results so far. The negotiations embarked upon both within the United Nations context and in the various specialized agencies have led to only meagre results, and the reason for this is the lack of political will on the part of most of the developed capitalist countries, which are clinging to their unjustly acquired privileges. The failure of the fifth session of UNCTAD, held at Manila from 7 May to 3 June 1979, and the stalemate in the subsequent negotiations held at Geneva are eloquent proof of that.
223.	Similarly, the intransigent attitude adopted by certain developed Western countries at the eleventh special session, devoted to economic issues, which has just ended rather ignominiously, only reaffirmed once more the obstinacy of those countries in clinging to the status quo. As long as that unreasonable position is maintained, the world economic crisis will only worsen, thus ceaselessly widening the gap which separates the poor countries from the rich countries. This situation is not without risk for international peace and security and can be redressed only by a thoroughgoing and prompt restructuring of the present system of international economic relations. It is therefore in the interests of all States to realize these facts and to adopt an attitude consistent with them.
224.	Given the complexity of the international situation, the work of the thirty-fifth session is bound to be difficult. However, the delegation of the Lao People's Democratic Republic will spare no effort to co-operate with the President so as to contribute to the success of the work of this session.
